   Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 1 of 8 PageID #:4966



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                       )
 LIION, LLC,                                           )
                                                       )
                  Plaintiff,                                CASE NO. 1:18-CV-06133
                                                       )
          vs.                                          )    JUDGE MARY M. ROWLAND
                                                       )
 VERTIV GROUP CORPORATION, et al.,                     )    MAGISTRATE JUDGE YOUNG B. KIM
                                                       )
                  Defendants.                          )

          VERTIV’S REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
            SUPPLEMENT TO MOTION FOR DISCOVERY SANCTIONS

        LiiON’s response to Vertiv’s Supplement to Its Motion for Discovery Sanctions confirms

that LiiON must be severely sanctioned for its repeated and egregious discovery misconduct. In

the response, LiiON admits that Joshua Barney, a part owner in LiiON, reviewed Attorney’s Eyes

Only (“AEO”) material on multiple occasions after he obtained his ownership interest in LiiON,

and in fact, reviewed 332 documents that have been designated as AEO by Vertiv and non-party

Samsung. Dkt. 361 at 3, 6; id. at Barney Del. ¶¶ 3–4; id. at Jenkins Decl. at 3–11 (listing

documents that Mr. Barney reviewed). Mr. Barney has not appeared on behalf of LiiON in this

litigation. The whole purpose of the AEO designation is to ensure that LiiON’s owners, employees

and contractors are not allowed to access Vertiv’s and, in this case as well, Samsung’s, highly

confidential and competitive information. See Dkt. 61 ¶ 7(c) (Protective Order). LiiON offers

four justifications for this blatant violation of the Protective Order, all of which should be rejected.

        First, LiiON claims that Mr. Barney only “performed some minor work on the litigation”

and “has not disclosed or discussed any AEO documents with anyone other than Plaintiff’s

counsels of record.” Dkt. 361 at 3, 6. This ignores the fact that Mr. Barney viewed scores of

documents that contain confidential technical information regarding Vertiv and Samsung’s
     Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 2 of 8 PageID #:4967




products that is not publicly available. Now possessed with this confidential information, Mr.

Barney, now an owner of LiiON, cannot unring the bell. At a minimum, Mr. Barney learned the

following highly confidential and competitive information:

             Vertiv’s firmware for its UPS (VERTIV0020906);
             Samsung’s product specifications for its lithium-ion solution (see, e.g.,
              SDIA_Subp000262);1
             Vertiv’s UPS technical drawings (see, e.g., VERTIV10499; VERTIV0010510;
              VERTIV0010721; VERTIV0014775);
             Vertiv UPS testing data (see, e.g., VERTIV004466);
             Vertiv’s marketing and sales plans and strategies (see, e.g., VERTIV0011743;
              VERTIV0015198; VERTIV0015767);
             Vertiv projects and testing not related to LiiON (VERTIV0015515); and
             Samsung battery testing data and discussions concerning such data (see, e.g.,
              VERTIV0007194; VERTIV0012307; VERTIV0012284). 2

Mr. Barney’s review of hundreds of pages of technical information highlights LiiON’s motivation

in bringing this litigation—to get at Vertiv’s confidential information. Dkt. 353-1 at 5 (“[I]n notes

regarding the LiiON/Lithium Werks acquisition and this lawsuit, Gary Gray noted that LiiON

planned to strategically sue Vertiv in order to gain access to Vertiv’s technical information.”).

Moreover, LiiON’s stated reason for Mr. Barney’s review of AEO information—that he was

assisting in the selection of experts—defies common sense. First, why would an attorney that has

not appeared on behalf of LiiON and claims not to have been involved much with the case be

tasked with assisting in selecting an expert? Second, given that LiiON has accused Vertiv of

stealing technical trade secrets, Vertiv’s marketing and sales plans and strategies would not assist

Mr. Barney in selecting an expert.




1
 Barney, in fact, reviewed Samsung’s entire production, much of which was designated as AEO.
See Dkt. 361 at Jenkins Decl. at 3–5.
2
    Vertiv can provide copies to the Court of any or all of the cited documents upon its request.


                                                   2
    Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 3 of 8 PageID #:4968




       Furthermore, Mr. Barney may have learned even more than what is stated in the list of

documents above because LiiON’s response and the accompanying declarations are silent as to

whether (1) Mr. Barney reviewed any deposition transcripts or print-outs with AEO material, or

(2) whether Mr. Barney had any oral or email communications with LiiON’s lead counsel, James

Karamanis, prior to August 2019, regarding AEO material.

       Mr. Barney cannot unlearn the extensive highly confidential Vertiv and Samsung

information he has reviewed. Mr. Barney is now free to exploit and misuse that information as a

part-owner of LiiON. Mr. Barney does not state in his declaration whether he has or has had any

involvement in competitive decision making in connection with his ownership interests, or

describes his current or potential future job duties or responsibilities. Neither Vertiv or Samsung

has had an opportunity to evaluate the impact of disclosing AEO information to him as an owner.

       Second, LiiON claims that Mr. Barney did not review any “confidential information

relating to [Vertiv’s] current projects.” Dkt. 361 at 6. This is false and tries to distract the Court

from the seriousness of Mr. Barney’s misconduct. In addition to the documents highlighted above,

see supra, Mr. Barney reviewed 332 documents designated AEO. In order for documents to be

designated AEO, such documents must be “extremely sensitive ‘Confidential Information or

Items,’ a disclosure of which to another Party or Non-Party would create a substantial risk of

serious harm that could not be avoided by less restrictive means.” Dkt. 61 ¶ 3(h). Mr. Barney

does not get to independently judge the sensitivity of designated documents by another party.

       Third, LiiON claims that Mr. Barney did not obtain an ownership interest in LiiON until

Green Grapes, LLC acquired Maba, LLC on May 20, 2019.3 Dkt. 361 at 6. Evidence exists that



3
 This is coincidentally the day after LiiON and Lithium Werks signed the Purchase Agreement in
which Lithium Werks would purchase LiiON.



                                                  3
    Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 4 of 8 PageID #:4969




suggests this representation is not accurate. Green Grapes was formed in May 2016. Ex 1. In the

Articles of Incorporation filed with the State of Wyoming, it lists as the principal address: 323

West Main Street in Barrington, Illinois, which is the address of Mr. Barney’s offices. Ex. 1; see

http://barneykaramanis.com/contact/. Then each and every annual report that has been filed by

Green Grapes (2017–2019) with the Wyoming Secretary of State has been signed by Mr. Barney

and continues to list 323 West Main Street as the principal address. Exs. 2 –4. This all suggests

that Mr. Barney had an ownership interest in Green Grapes and thus had an ownership interest in

LiiON prior to May 20, 2019.4

       Fourth, LiiON claims that it had no obligation to disclose Mr. Barney’s ownership interest

under Local Rule 3.2. Dkt. 361 at 4–5 (arguing “Plaintiff was under no obligation to reveal any

of its members through its corporate disclosure statement”). This is false. “Local Rule 3.2 is clear

that in the case of an LLC [e.g., like LiiON], an affiliate includes ‘any member.’ Thus, a proper

notice of affiliates should disclose any member of the company…. [I]f any member is itself a …

‘LLC’… [the party] must also disclose that member’s affiliates.” Malibu Media, LLC v. Does 1–

6, 291 F.R.D. 191, 208–09 (N.D. Ill. 2013) (citation omitted) (plaintiff LLC “ordered to file an

appropriate notice of affiliates with this Court that identifies its members”). This requirement to

disclose all members under Local Rule 3.2 is, in part, to ensure that a court, like here, has diversity

jurisdiction. Dkt. 135 ¶ 17 (claiming diversity jurisdiction); see Advance Payroll Funding, Ltd. v.

Duraco Prods., Inc., 2008 WL 4372039, at *1 n1. (N.D. Ill. Feb. 25, 2008) (“[I]f counsel had paid




4
 LiiON claims that none of its witness lied about Mr. Barney’s ownership interest in LiiON. Dkt.
361 at 6–7. LiiON is not publicly-traded company with thousands of owners. It is a company
with one employee—Gary Gray. For three separate co-owners to have no idea whether Mr. Barney
owns an interest in LiiON strains credulity. It particularly strains credulity with regards to Mr.
Hoffman, who signed the LiiON-Lithium Werks Purchase Agreement on behalf of Green Grapes,
LLC.


                                                  4
    Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 5 of 8 PageID #:4970




heed to the LR [3.2] he would have seen that every member of the plaintiff LLC had to be

disclosed-and this is so, of course, for the jurisdictional reason set out in the cited cases.”); see also

Wise v. Wachovia Secs., 450 F.3d 265, 267 (7th Cir. 2006) (“The citizenship for diversity purposes

of a limited liability company … is the citizenship of each of its members.”). 5

                                           CONCLUSION

        Time and again, LiiON has repeatedly shown its complete disregard for its discovery

obligations and a lack of adherence to court rules. Its response to Vertiv’s supplemental filing is

yet another example. LiiON’s counsel knowingly and intentionally violated the Protective Order.

The only appropriate action is severe sanctions, including but not limited to enjoining Mr. Barney

from any further access to Vertiv’s protected materials, finding LiiON’s counsel to be in contempt,

and awarding Vertiv its reasonable attorneys’ fees and costs incurred on this reply and otherwise

on account of the violations.




5
  At end of its response, LiiON claims that the November 1, 2018 and the January 3, 2019 emails
that Barney was on and cited in Vertiv’s Supplement, (see Dkt. 353-1 at 5), are attorney-client
privileged. Dkt. 361 at 7–9. This claim should be rejected. LiiON long ago waived any privilege
on these emails. As shown by the multiple bates stamps on the documents, LiiON repeatedly
produced these documents unredacted. LiiON’s counsel represented in a separate litigation that
they had reviewed every page of the production. Ex. 5 ¶ 4 (“Defendant’s counsel have been
engaged in extensive document production (over 13,000 pages) for another case pending before
the Northern District of Illinois … which required intensive attorney review of each page prior
to disclosure.” (emphasis added)). Putting that all aside, LiiON has known Vertiv had these
unredacted emails since October (i.e., four months ago) when Vertiv provided LiiON a copy of
the Rule 11 motion it intended to file along with the exhibits which included these two emails. See
Ex. 6; Baxter Travenol Labs., Inc. v. Abbott Labs., 117 F.R.D. 119, 120 (N.D. Ill. 1987)
(concluding party waived privileged when “he failed to do anything over a period of months” when
he knew document had been produced”).


                                                    5
   Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 6 of 8 PageID #:4971




Dated: February 20, 2020                 Respectfully submitted,

                                         /s/ J. Erik Connolly
                                         J. Erik Connolly
                                         Nicole E. Wrigley
                                         Christopher J. Letkewicz
                                         Kate Watson Moss
                                         Benesch, Friedlander, Coplan & Aronoff LLP
                                         71 South Wacker Drive, Suite 1600
                                         Chicago, IL 60606
                                         Telephone: (312) 212-4949
                                         Email: econnolly@beneschlaw.com
                                                  nwrigley@beneschlaw.com
                                                  cletkewicz@beneschlaw.com
                                                  kmoss@beneschlaw.com

                                         Attorneys for Defendants Vertiv Corporation &
                                         Vertiv Group Corporation




                                        6
   Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 7 of 8 PageID #:4972




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, a copy of the foregoing Reply to Plaintiff’s

Response to Vertiv’s Supplement to Vertiv’s Motion for Discovery Sanctions was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.



                                                   /s/ J. Erik Connolly
                                                   Counsel for Defendants Vertiv Group
                                                   Corporation and Vertiv Corporation
    Case: 1:18-cv-06133 Document #: 365 Filed: 02/20/20 Page 8 of 8 PageID #:4973



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


LIION, LLC,                                           CASE NO. 1:18-CV-06133

                Plaintiff,                            JUDGE MARY M. ROWLAND

          vs.                                         MAGISTRATE JUDGE YOUNG B. KIM

VERTIV GROUP CORPORATION, et al.,

                Defendants.




                                   EXHIBIT INDEX
Exhibit     Description

1           Green Grapes Articles of Organization

2           2017 Green Grapes Limited Liability Company Annual Report

3           2018 Green Grapes Limited Liability Company Annual Report

4           2019 Green Grapes Limited Liability Company Annual Report

5           Northstar Battery Co. v. EnXergy, 18-cv-3065 (W.D. Mo.), Defendant’s
            Motion for Extension of Time

6           10/25/19 Email from Vertiv’s Counsel to LiiON’s Counsel
